Name: 84/267/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in Ireland pursuant to Title I of Council Directive 72/161/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production;  social framework; NA;  Europe
 Date Published: 1984-05-18

 Avis juridique important|31984D026784/267/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in Ireland pursuant to Title I of Council Directive 72/161/EEC (Only the English text is authentic) Official Journal L 132 , 18/05/1984 P. 0045 - 0045*****COMMISSION DECISION of 8 May 1984 on the implementation of the reform of agricultural structures in Ireland pursuant to Title I of Council Directive 72/161/EEC (Only the English text is authentic) (84/267/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (1), as last amended by Directive 84/140/EEC (2), and in particular Article 11 (3) thereof, Whereas on 22 November 1983 the Irish Government, pursuant to Article 10 (4) of Directive 72/161/EEC, forwarded the scheme for the provision of socio-economic guidance for the agricultural population; Whereas Article 11 (3) of Directive 72/161/EEC requires the Commission to decide whether the existing provisions for the implementation in Ireland of Title I of Directive 72/161/EEC continue, in the light of the abovementioned scheme, to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned scheme for the provision of socio-economic guidance is consistent with the requirements and objectives of Title I of Directive 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the scheme for the provision of socio-economic guidance for the agricultural population forwarded on 22 November 1983 by the Irish Government, the existing provisions for the implementation of Title I of Directive 72/161/EEC in Ireland continue to satisfy the conditions for financial contribution by the Community to common measures referred to in Article 8 of Directive 72/161/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 15. (2) OJ No L 72, 15. 3. 1984, p. 24.